United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50592
                         Conference Calendar



SAMUEL LLOYD DEBLASIO,

                                     Petitioner-Appellant,

versus

W. SISNEROS, Warden, Federal Correctional Institution,
Bastrop, Texas,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-712-JN
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Samuel DeBlasio, federal prisoner # 68209-079, appeals from

the district court’s order denying his motion for reinstatement

of his 28 U.S.C. § 2241 petition.   The district court did not

abuse its discretion in denying DeBlasio’s motion because the

court had previously granted DeBlasio’s motion to dismiss his

28 U.S.C. § 2241 petition without prejudice.    See Aucoin

v. K-Mart Apparel Fashion Corp., 943 F.2d 6, 8-9 (5th Cir. 1991);


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50592
                                -2-

Long v. Bd. of Pardons and Paroles, 725 F.2d 306, 306-07

(5th Cir. 1984).   DeBlasio’s request for appointment of counsel

is DENIED.

     AFFIRMED; MOTION DENIED